Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we reverse in part the judgment of the Court of Appeals, we vacate the sentence of the Washtenaw Circuit Court, and we remand this case to the trial court for resentencing. Had Offense Variable (OV) 3, MCL 777.33, not been *859scored, the correct guidelines range was 84 to 140 months, rather than the range of 87 to 145 months on which the defendant’s sentence was based. Therefore, the defendant is entitled to relief under the rationale of People v Francisco, 474 Mich 82 (2006). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should he reviewed by this Court.